Citation Nr: 1613517	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970, including combat service in the Republic of Vietnam, and from November 2004 to January 2006, including service in Iraq.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran testified at the January 2016 hearing that he was diagnosed with sleep apnea within a year of separation from his second period of service and his physician prescribed him a continuous positive airway pressure (CPAP) machine in 2006.  Further, he stated that he had symptoms of sleep apnea since service.  He indicated that in 2005, when on leave from duty, his wife noticed that he stopped breathing when he slept.  In addition, he stated that he snored, and felt tired and fatigued.  His wife's testimony confirmed the onset of sleep apnea during his second period of service in 2005.  The Veteran also claimed that his service-connected PTSD caused his sleep apnea.  Given the favorable nature of this decision on a direct basis, the Board will not address the theory of secondary service connection.

The Board finds that the Veteran has established a current disability of sleep apnea for service connection purposes.  A June 2011 VA treatment record indicates that the Veteran's wife noticed that he sometimes stopped breathing when he slept.  A polysomnography test conducted in July 2011 revealed severe obstructive sleep apnea, and as a result of this diagnosis he was prescribed a CPAP machine.

The record reflects recurrent symptoms for sleep apnea since the July 2011 diagnosis.  The Veteran's treating physician provided a statement dated September 2011.  He noted that the Veteran complained of fatigue, especially during the day, and suffered from poor sleep.  Further, he indicated that the Veteran had steadily gained weight and his quality of sleep worsened.  He stated that the Veteran's poor sleep and fatigue were strongly related to sleep apnea and PTSD, and the Veteran's anxiety affected his quality of sleep.  

A March 2012 VA treatment record shows that the Veteran continued to use a CPAP machine.  A December 2014 VA treatment record indicates that he continued to suffer from sleep apnea and possibly needed a different mask for his CPAP machine.  A sleep apnea Disability Benefits Questionnaire (DBQ) was completed by a VA examiner in March 2015 and noted that the Veteran continued to require use of a CPAP machine.  Further, the Veteran stated that he had some sleepiness during the day.  In December 2015, a PTSD DBQ was completed by a VA examiner and indicated that sleep apnea was relevant to the Veteran's PTSD.

A sleep apnea DBQ was completed by a VA examiner in November 2011.  The examiner noted that the Veteran had persistent daytime hypersomnolence, excessive snoring, and apneic spells due to sleep apnea.  The examiner provided a negative nexus opinion for secondary service connection for sleep apnea, but he did not provide an opinion for direct service connection.  

The Veteran and his wife, through their testimony, have provided competent and credible evidence regarding the onset of sleep apnea during his second period of service in 2005.  Given that there is persuasive lay testimony demonstrating that the Veteran's sleep apnea symptoms occurred in service, the Board finds that the Veteran's condition had its onset in service.  Service connection on a direct for sleep apnea is therefore warranted.  Thus, the Board need not address whether secondary service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


